Name: Commission Regulation (EEC) No 618/80 of 13 March 1980 re-establishing the levying of customs duties on dinoseb (ISO), falling within subheading 29.07 C ex III and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 68/ 12 Official Journal of the European Communities 14. 3 . 80 COMMISSION REGULATION (EEC) No 618/80 of 13 March 1980 re-establishing the levying of customs duties on dinoseb (ISO), falling within subheading 29.07 C ex III and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply listed in Annex C thereto  once the relevant Community amount has been reached ; Whereas, in respect of dinoseb (ISO), falling within subheading 29.07 C ex III , the ceiling, calculated as indicated above, should be 75 000 European units of account, and therefore the maximum amount is 18 750 European units of account ; whereas, on 7 March 1980 , the amounts of imports into the Commu ­ nity of dinoseb (ISO), falling within subheading 29.07 C ex III and originating in Romania, a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Romania, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries (*), and in particular Article 4 (2) thereof, Whereas Article 1 (3) and (4) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products the value of the ceilings for which is given in Annex A thereto  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from coun ­ tries and territories covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5 % of the value of 1977 cif imports coming from other countries and from countries and territo ­ ries already covered by such arrangements ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 115 % of the preferential ceiling opened for 1979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; whereas, for these products, this reduction will be 25 % ; Whereas Article 2 (2) and (3) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question originating in any of the said countries or territories  with the exception of those Article 1 As from 17 March 1980 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79 , shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in Romania : CCT heading No Description  29.07 Halogenated, sulphonated, nitrated or nitro ­ sated derivatives of phenols or phenol ­ alcohols : C. Nitrated and nitrosated derivatives : ex III . Dinoseb (ISO) Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities.OJ No L 328 , 24 . 12 . 1979, p. 25 . 14. 3 . 80 Official Journal of the European Communities No L 68/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 March 1980 . For the Commission Christopher TUGENDHAT Member of the Commission